IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMES GROVER SIMMONS,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4595

STATE OF FLORIDA,

     Appellee.
____________________________/

Opinion filed April 3, 2017.

An appeal from the Circuit Court for Levy County.
Mark W. Moseley, Judge.

Carlos F. Gonzalez, Miami, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.